DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 7/19/22 to the non-final Office action of 4/20/22 is acknowledged. The Office action on currently pending elected and new claims 1, 3, 5-10, and 14-19 follows.

Drawings

Drawings filed on 12/29/20 and 7/19/22 are objected. Figure 2  should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-10, and 14-16,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP/ H11-191349 to Masaaki et al. (hereafter “Masaaki”, of record).
Regarding claim 1, 6, 7, 9, 10, 14-17, and 19, Masaaki discloses a gas insulated switchgear (Fig. 1 and 7), comprising: a disconnector (circuit breaker, switch) main circuit device (3-12, 18, 24, 31-33) disposed inside a container (1, 16) in which an insulating gas (2) is hermetically sealed; an operating mechanism (14) disposed outside the container; a hermetic connecting shaft (13) which transmits the drive force of the operating mechanism to the main circuit device; a first hermetic sealing portion (28) disposed around the hermetic connecting shaft, the first hermetic sealing portion (28) including at least one first hermetic O-ring sealing member (member (27), also see the annotated figures below); and a second hermetic sealing portion (29) separately attached to the first hermetic sealing portion (28), and having thereinside a plurality of the second hermetic sealing members (20, 21), and which is disposed around the hermetic connecting shaft so as to be superimposed on the first hermetic sealing portion and also is provided in the atmosphere outside the container, wherein the second hermetic sealing portion is disposed superimposed so as to have contact with a surface of the first hermetic sealing portion, and the main circuit device is attached to a flange (1c) of the container (Fig. 1, 7).

    PNG
    media_image1.png
    314
    269
    media_image1.png
    Greyscale

Regarding claim 3, Masaaki discloses that the first hermetic sealing portion (28), being provided in the atmosphere outside the container (1, 16), is attached to the flange (1c) of the container (1, 16), (Fig. 1, 7).
Regarding claims 5 and  8, Masaaki discloses that the second hermetic sealing member (20, 21) is an O-ring or a T-ring (Fig. 7).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Masaaki.
Regarding claim 18, Masaaki discloses all as applied to claim 1 above, including a plurality of the first hermetic sealing members (see annotated figures above), wherein the hermetic sealing member (27) is disposed inside the first hermetic sealing portion (28), but does not disclose the plurality of the first hermetic sealing members that are disposed inside the first hermetic sealing portion.
However, Masaaki discloses the plurality of the second sealing members (20, 21) that are disposed inside the second hermetic sealing portion (29).
Therefore analogously, a person of the ordinary skill in related arts before the effective filing date of the claimed invention could have deduced from the above teaching to also provide the plurality of the first hermetic sealing members that are disposed inside the first hermetic sealing portion, in order to enhance hermetic sealing. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Alternatively, the above modification would have amounted to a mere duplication of the sealing member and appropriate placement thereof, which would have been also obvious to do to a person of the ordinary skill in related arts before the effective filing date of the claimed invention, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (“duplication of parts has no patentable significance unless a new and unexpected result is produced”) and St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, it has been held that rearranging parts of an invention (i.e., placement of the hermetic sealing member(s)) involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. Applicant contends that in Masaaki, allegedly, “the seal pedestal 25…does not include a hermetic sealing member”.
This is not the case as explained in the modified rejection above. 
Furthermore, regarding the objection to the drawings Applicant contends that, allegedly, “Figure 2 is amended to include the legend “Prior Art””. However, this is not the case, since no “Prior Art” legend is present on the “Replacement Sheet” of the amended drawings of 7/19/22.
In view of the above the rejection is hereby maintained. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835